Citation Nr: 0938859	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dermatitis of the hands 
and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Regional 
Office (RO). 


FINDING OF FACT

The Veteran's dermatitis of the hands and feet was not 
incurred in service and is not related to service, or any 
incident therein.


CONCLUSION OF LAW

The criteria for service connection for dermatitis of the 
hands and feet have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In January 2005, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008). Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April 2007 the Veteran was provided with a notice of 
effective date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) along 
with his Supplemental Statement of the Case.  Even though the 
claim was not thereafter readjudicated, the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's claim for service connection, and as such any 
questions as to the appropriate disability evaluation and 
effective date to be assigned are rendered moot.  Id.  

Regarding the duty to assist, no VA examination is necessary 
to satisfy this duty Under 38 U.S.C.A. § 5103A(d)(2), VA must 
obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Here, as will be discussed 
below, the record does not contain any evidence suggesting a 
relationship between the Veteran's skin disorder and service.  
In such circumstances, there is no duty to obtain a medical 
examination or opinion. McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The VA has done everything else reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records.  Consequently, 
the duty to notify and assist has been met.

Service Connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  

At an April 2007 hearing before the Decision Review Officer 
(DRO), the Veteran testified that during as a machinist mate 
on the USS Coral Sea in the Gulf of Tonkin, his hands and 
feet were exposed to diesel and oil causing cracking skin.  
The Veteran stated he was treated at sick bay when he first 
started developing problems.  The Veteran stated he received 
treatment approximately every three months.  The Veteran was 
then transferred to the USS Semmes where again, he received 
treatment for his skin disorder every three to four months.  
Furthermore, the Veteran stated approximately six months 
after leaving service, he was treated for the skin condition 
on his hands and feet by a private physician in Little Rock, 
Arkansas.  See DRO hearing, dated April 2007.  

The Veteran's service treatment records are absent of any 
complaint or treatment for skin disorders on his hands and 
feet.  In addition, the Veteran's separation examination 
report indicates that his skin was normal, and does not 
report any skin disorders on his hands and feet.  See service 
treatment records, dated February 1966 to November 1968.  

According to the post service treatment records, the Veteran 
was first treated for a fungal infection of his feet in March 
2003 at the St. Augustine VA Medical Center.  Subsequently, 
the Veteran was diagnosed with dermatomycosis.  In June 2003, 
the Veteran was treated for sensitive cracking skin on his 
hands.  The Veteran reported to the VA physician that it 
started "after [months] of moisture/wet feet and hands in 
Vietnam."  However, there is no medical nexus opinion 
linking the Veteran's current condition to his military 
service.  See VA treatment records, dated March 2003 to 
August 2003.

Despite the diagnosis for a skin disorder, the Board finds 
the Veteran's claim must be denied. The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a lapse of time is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The first recorded 
diagnosis of skin disorder occurred in March 2003; thirty 
five years after the Veteran left service.  Furthermore, the 
Veteran has not submitted any competent medical evidence 
relating his skin disorder to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, the lack of competent evidence supporting the claim, 
and, significantly, the VA examiner's negative nexus opinion, 
the evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to service connection for dermatitis of the hands 
and feet. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


